      Case 3:19-cv-01185-MCR-HTC Document 10 Filed 01/16/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION
DELIA BARGAINEER and ANGELA
MINOR

       VS                                           CASE NO. 3:19-cv-01185-MCR-HTC

SKANSKA USA CIVIL SOUTHEAST
INC

                                  CLERK'S DISMISSAL

       Upon Joint STIPULATION OF DISMISSAL filed herein, pursuant to Rule

41(a)(1), Federal Rules of Civil Procedure, it is

       ORDERED AND ADJUDGED that the foregoing entitled cause be, and the same

hereby is, dismissed with prejudice.

                                          Jessica J. Lyublanovits, Clerk of Court


January 16, 2020                          /s/ Monica Broussard
DATE                                      Deputy Clerk: Monica Broussard




                                          .
